UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the Month of April 2010 CAMTEK LTD. (Translation of Registrant’s Name into English) Ramat Gavriel Industrial Zone P.O. Box 544 Migdal Haemek 23150 ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities and Exchange Act of 1934. Yes oNo x SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMTEK LTD. (Registrant) By: /s/ Mira Rosenzweig Mira Rosenzweig, Chief Financial Officer Dated: April 6, 2010 The Company's parent Company, Priortech Ltd. ("Priortech"), which is a publicly traded company on the Tel-Aviv Stock Exchange, is required to implement, as of January 1, 2007, Accounting Standard No. 30 of the Israel Accounting Standard Board (the “Standard”). Details regarding the Standard and its implementation, as reflected on Priortech’s consolidated statements for the years 2007, 2008, March 31, June 30 and September 30, 2009, were given in the Company’s previous reports concerning the Standard. The net amount of capitalized development expenses reflected on Priotech's consolidated statements for the twelve month period ended December 31, 2009 is US$1,543 thousands. Another item of disclosure on Priortech's reports reflects the fact that on December 31, 2009, Camtek was engaged in hedging transactions in US Dollars on the NIS exchange rate. The opened hedging transactions as of December 31, 2009, are displayed in the following table: Base Value/Expiry Transaction Market Value Amt. Deal Type Date Date Market Rate (USD) -100,000 Bought Eu.Opt 27/01/2010 04/08/2009 Sold Eu.Opt 27/01/2010 04/08/2009 -4 -150,000 Bought Eu.Opt 27/01/2010 05/08/2009 Sold Eu.Opt 27/01/2010 05/08/2009 0 Sold Eu.Opt 24/02/2010 05/08/2009 -5 -100,000 Bought Eu.Opt 24/02/2010 04/08/2009 Sold Eu.Opt 24/02/2010 04/08/2009 -69 -150,000 Bought Eu.Opt 24/02/2010 05/08/2009 Sold Eu.Opt 26/03/2010 05/08/2009 -74 -150,000 Bought Eu.Opt 26/03/2010 05/08/2009 -100,000 Bought Eu.Opt 29/03/2010 04/08/2009 Sold Eu.Opt 29/03/2010 04/08/2009 -212 -100,000 Bought Eu.Opt 28/04/2010 04/08/2009 Sold Eu.Opt 28/04/2010 04/08/2009 -359 -100,000 Bought Eu.Opt 28/04/2010 05/08/2009 Sold Eu.Opt 28/04/2010 05/08/2009 -296 Sold Eu.Opt 28/04/2010 15/10/2009 -1,886 -150,000 Bought Eu.Opt 28/04/2010 15/10/2009 -100,000 Bought Eu.Opt 26/05/2010 04/08/2009 Sold Eu.Opt 26/05/2010 04/08/2009 -498 -100,000 Bought Eu.Opt 26/05/2010 05/08/2009 Sold Eu.Opt 26/05/2010 05/08/2009 -422 -150,000 Bought Eu.Opt 26/05/2010 15/10/2009 Sold Eu.Opt 26/05/2010 15/10/2009 -2,222 -100,000 Bought Eu.Opt 28/06/2010 05/08/2009 Sold Eu.Opt 28/06/2010 05/08/2009 -574 -150,000 Bought Eu.Opt 28/06/2010 15/10/2009 Sold Eu.Opt 28/06/2010 15/10/2009 -2,584 -100,000 Bought Eu.Opt 28/06/2010 04/08/2009 Sold Eu.Opt 28/06/2010 04/08/2009 -617 Sold Eu.Opt 28/07/2010 02/11/2009 -2,832 -200,000 Bought Eu.Opt 28/07/2010 02/11/2009 -200,000 Bought Eu.Opt 27/08/2010 02/11/2009 Sold Eu.Opt 27/08/2010 02/11/2009 -3,193 -200,000 Bought Eu.Opt 27/09/2010 02/11/2009 Sold Eu.Opt 27/09/2010 02/11/2009 -3,547
